Citation Nr: 9935349	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from April 1943 to June 1944.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the No. Little 
Rock, Arkansas, Regional Office (RO), which denied a claim 
filed prior to June 9, 1998 by appellant, the veteran's 
widow, for service connection for the cause of the veteran's 
death under various legal theories, including as due to 
nicotine addiction.  An RO hearing was held in April 1996.  
In response to a hearing clarification letter sent by the 
Board's administrative staff in June 1999, appellant 
responded later that month and stated that she did not want a 
Board hearing.  

In August 1999, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the issue in controversy, pursuant to 38 U.S.C.A. 
§ 7109 (West 1991) and 38 C.F.R. § 20.901 (1998).  In 
September 1999, a VHA medical opinion was rendered, and the 
Board provided appellant's representative a copy thereof that 
month.  Subsequently, her representative submitted additional 
written argument.  


FINDINGS OF FACT

1.  All pertinent evidence for disposition of this claim has 
been obtained.

2.  Appellant filed a claim prior to June 9, 1998 for service 
connection for the cause of the veteran's death.  

3.  The veteran's death in March 1995 was listed in the 
certificate of death as caused by lung cancer.  No other 
significant condition contributing to the cause of death was 
reported in the death certificate.  

4.  It is as likely as not that the veteran's in-service 
nicotine dependence with resultant tobacco use caused or 
contributed substantially or materially to cause his death 
from lung carcinoma.  


CONCLUSIONS OF LAW

1.  The competent evidence on file indicates that nicotine 
dependence was incurred in the veteran's wartime service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  With resolution of reasonable doubt in the appellant's 
favor, a service-connected disability did cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
caused or contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted on a secondary basis for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999). 

It is noted that in July 1998, the Internal Revenue Service 
Restructuring and Reform Act of 1998 (IRS Reform Act) was 
enacted into law as Public Law No. 105-206.  In pertinent 
part, the IRS Reform Act prohibits service connection of a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  See 38 U.S.C.A. 
§ 1103 (West Supp 1999).  However, section 1103 does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who filed claims on or before June 
9, 1998.  As such, since the appellant's claim was filed 
before June 9, 1998, the adjudication thereof is not affected 
by the IRS Reform Act.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  See 38 U.S.C.A. § 7104(c) (West 
1991).  In pertinent part, VAOPGCPREC 19-97, 62 Fed. Reg. 
37954 (1997) provides that:

Where a claimant can establish that a 
disease or injury resulting in disability 
or death was a direct result of tobacco 
use during service, e.g., damage done to 
a veteran's lungs by in-service smoking 
gave rise to lung cancer, service 
connection may be established without 
reference to section 38 C.F.R. 
§ 3.310(a).  However, where the evidence 
indicates a likelihood that a veteran's 
disabling illness had its origin in 
tobacco use subsequent to service, and 
the veteran developed a nicotine 
dependence during service which led to 
continued tobacco use after service, the 
issue then becomes whether the illness 
may be considered secondary to the 
service-incurred nicotine dependence and 
resulting disability or death may be 
service connected on that basis pursuant 
to section 3.310(a).

VAOPGCPREC 19-97 cited to VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(1993), which held, in pertinent part, that whether nicotine 
dependence was a disease for disability compensation purposes 
was essentially an adjudicative matter to be resolved based 
on accepted medical principles; and that direct-incurrence 
service connection may be granted if the evidence established 
that injury or disease resulted from in-service tobacco use.  

VAOPGCPREC 19-97 cited to a May 5, 1997, memorandum, in which 
the VA's Under Secretary for Health, relying on certain 
criteria set forth in another VA General Counsel Opinion, 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  VAOPGCPREC 19-97 further 
stated that:

[S]econdary service connection may be 
established, under the terms of 38 C.F.R. 
§ 3.310(a), only if a veteran's nicotine 
dependence, which arose in service, and 
resulting tobacco use may be considered 
the proximate cause of the disability or 
death which is the basis of the claim....  
[A] determination of proximate cause is 
basically one of fact, for determination 
by adjudication....  

A subsequent event, which is referred to 
as an "intervening" cause, may 
interrupt the causal connection between 
an event or circumstance and subsequent 
incurrence of disability or death.

In precedent opinion 19-97, the General Counsel added that 
"[a]ssuming that adjudicators adopt the Under Secretary for 
Health's conclusion that nicotine dependence may be 
considered a disease, the two principal questions which must 
be answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service."  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by 
certain criteria.

The General Counsel further stated that "[i]f it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must determine 
whether the post-service usage of tobacco products was the 
proximate cause of the disability or death upon which the 
claim is predicated.  As discussed above, a supervening cause 
of the disability or death would sever the causal connection 
to acquisition of the nicotine dependence in service."  

The veteran's widow, the appellant, argues in pertinent part 
that the veteran's death from lung cancer was caused by 
nicotine addiction that had an in-service onset.  It is very 
significant that a military induction examination report 
dated in March 1943 and the service medical records did not 
contain any pertinent history, complaints, findings, or 
diagnoses, except that on May 1944 hospitalization for his 
gunshot wounds, the veteran's habits were listed as including 
tobacco, 3/4 to 1-pack per day.  

VA examinations in December 1944, June 1945, and December 
1946 did not contain any pertinent history, complaints, 
findings, or diagnoses.  However, on January 1947 VA 
examination, it was reported that the veteran smoked 
"moderately."  A June 1948 VA examination and reports of VA 
hospitalizations in 1959, 1969, and 1970 did not include any 
pertinent history, complaints, findings, or diagnoses.  
However, during VA hospitalization during March-April 1974, a 
chest x-ray revealed chronic obstructive pulmonary disease.  
VA medical records in 1978 and 1979 did not contain any 
pertinent history, complaints, findings, or diagnoses.  

Private hospital reports dated in February-March 1995 
revealed that the veteran was admitted for pneumonia with a 
two-week history of chest congestion and cough.  During 
hospitalization, it was noted by history that he had quit 
tobacco one week earlier and had smoked 2-3 cigars per day 
for 40 years.  Diagnostic studies revealed Stage IV 
kerotinizing squamous cell carcinoma of the right lung with 
metastases.  Diagnoses included kerotinizing squamous cell 
carcinoma of the right lung with metastases; and chronic 
obstructive pulmonary disease.  

Private hospital reports dated in March 1995 included a chest 
x-ray study that was interpreted as showing worsening 
congestive heart failure.  A death certificate reveals that a 
week later on March 11th, the veteran died; and that the 
immediate cause of death was listed therein as lung carcinoma 
with a 6-month approximate interval between onset and death.  
No other significant condition contributing to the cause of 
death was reported in the death certificate.  

Numerous lay statements from relatives and friends, received 
after the veteran's death, allege that he began smoking in 
the 1940's during service.  In a written statement and 
testimony at an April 1996 RO hearing, the veteran's spouse 
(appellant) alleged that he began smoking in boot camp during 
1943 and smoked until he "coughed so much" in about 1960; 
that when she married him in 1966, he was smoking 20 cigars 
per day and had mild emphysema, which progressively worsened; 
that he smoked about 30 cigars a day since 1970; that 
although physicians told him to quit, he stated that he could 
not kick the habit; and that he only quit smoking during 
February 1995 hospitalization, shortly prior to his death.  

In a May 1995 written statement addressed to appellant's 
service organization representative, Greg W. Neaville, M.D., 
stated that the veteran's death from lung carcinoma was 
caused by nicotine addiction with chronic tobacco use since 
service.  In a February 1997 written statement, Tim D. Young, 
M.D., reported that he had treated the veteran since the 
early 1990's; and that according to the veteran's spouse, he 
was a heavy smoker and addicted to nicotine since service.  
He opined that the veteran's death from lung carcinoma was 
directly related to tobacco use and nicotine addiction.  In a 
February 1998 written statement, R. Bruce White, M.D., stated 
that the veteran was a long-term smoker and that his lung 
carcinoma was caused by tobacco addiction.   

However, since the evidentiary record at the time did not 
include any VA medical opinion as to the etiology of the 
veteran's fatal lung carcinoma, the Board deemed it advisable 
to obtain VHA medical expert opinion as to the etiology 
thereof.  

In August 1999, the Board referred the case for a VHA medical 
opinion regarding questions that included the following:  

1.  Is it as likely than not (as 
distinguished from mere possibility) that 
the veteran actually was addicted to, or 
dependent on, nicotine and, if so, did 
any nicotine addiction or nicotine 
dependence initially develop during 
service, versus post service?

2.  If the veteran was addicted to, or 
dependent on, nicotine and it initially 
developed during service, is it as likely 
than not (as distinguished from mere 
possibility) that the veteran's fatal 
lung carcinoma was causally or 
etiologically related to service (versus 
other causes)?  What was the likely 
etiology of the veteran's fatal lung 
carcinoma?

In that September 1999 VHA medical opinion, a Chief of 
Medical Oncology of a VA Medical Center opined, in pertinent 
part, that after reviewing the veteran's chart:

This veteran had a long history of 
smoking.  He was diagnosed with 
metastatic...squamous cell lung cancer in 
2/95.  He died from his cancer one month 
later.

(1) Was patient addicted to nicotine?...It 
appears that [the veteran] was addicted.  
When did addiction start?  Probably in 
the first 2-3 months of smoking which, 
from the available records, appears to be 
during his military duty....

(2) What was the cause of the lung 
cancer?  Smoking....

Thus, that September 1999 VHA medical opinion attributed the 
veteran's lung carcinoma as more likely due to in-service, 
not post-service, nicotine dependence.  In short, secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service is warranted, 
since the competent evidence of record indicates the 
likelihood that the veteran acquired nicotine dependence in 
service and that such in-service nicotine dependence was the 
proximate cause of his lung carcinoma and resultant death.  
See VAOPGCPREC 19-97.  Consequently, with resolution of all 
reasonable doubt in appellant's favor, the Board concludes 
that service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. 
§ 3.312.  


ORDER

Appellant's claim for service connection for the cause of the 
veteran's death is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

